COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

          MEMORANDUM ORDER ON MOTION TO FILE AMEND MOTION FOR REHEARING

Appellate case name:      Melissa Dromgoole v. The State of Texas

Appellate case number:    01-13-00931-CR

Trial court case number: 1840727

Trial court:              County Criminal Court at Law No. 1 of Harris County

       Appellant’s motion for leave to file an amended motion for rehearing is GRANTED.
Appellant’s Amended Motion for Rehearing, filed July 13, 2015, is before the Court.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: July 16, 2015